Citation Nr: 0609882	
Decision Date: 04/05/06    Archive Date: 04/13/06	

DOCKET NO.  04-24 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-operative 
bilateral hammertoes.
















FINDING OF FACT

Bilateral hammertoes were not shown during the veteran's 
active military duty or for many years thereafter and have 
not been shown to be related in any way to such service.  


CONCLUSION OF LAW

Bilateral hammertoes were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002) and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholas, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of the service connection claim.  Those five 
elements include:  (1) Veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection as evidenced by 
a letter sent to her in August 2003 and the subsequent rating 
action and statement of the case.  However, she was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudice 
thereby).  In light of the fact that the Board (for reasons 
given below) concludes that the preponderance of the evidence 
is against the veteran's service connection claim, any 
question as to the appropriate disability rating or effective 
date to be assigned are rendered moot.  

With regard to the duty to assist, the Board acknowledges 
that the veteran's service medical records as well as post 
service clinical data have been obtained and associated with 
her claims folder.  Importantly, the Board has carefully 
reviewed the veteran's statements and concludes that she has 
not identified further evidence not already of record that 
could be obtained.  Thus, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and that no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to her claim.  



Legal Criteria and Analysis

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service, 
or if preexisting active service was aggravated therein.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hixson v. West, 12 Vet. App. 247, 253 (1999).

In the present case, the veteran, whose active service 
extended from September 1979 to January 1984 asserts that she 
suffers from postoperative bilateral hammertoe disability as 
a result of being required to wear shiny patent leather shoes 
during her active military service.  She asserts that she did 
not realize during service that she was damaging her feet but 
that subsequent events proved otherwise.  

With respect to the current evidentiary posture of this 
appeal, the Board notes that there is no inservice 
documentation of bilateral hammertoe deformity.  In fact, 
there is no clinical documentation of bilateral hammertoe 
deformity until January 1991 when surgery was required.  
According to the report of the operation performed at that 
time, the veteran maintained that she has had "chronically 
painful hammertoes of both feet . . . since early 
adolescence."  Significantly, the fact remains that the 
claims folder contains no competent evidence associating the 
veteran's bilateral hammertoe disability with her active 
military duty.

The Board acknowledges the veteran's contentions that she has 
bilateral postoperative hammertoe deformity which were 
incurred during her active military duty.  Importantly, 
however, the veteran, as a lay person, is not competent to 
express an opinion concerning the etiology of her hammertoe 
deformity disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As the Board has discussed in this 
decision, medical evidence of record fails to reflect any 
association between the veteran's bilateral hammertoe 
deformity and her military service.  Thus, the Board finds 
that the preponderance of the evidence is clearly against the 
veteran's service connection claim.  This claim must, 
therefore, be denied.  


ORDER

Service connection for postoperative bilateral hammertoes is 
denied.



____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


